Citation Nr: 0121976	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-26 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial rating for asthma in excess of 30 
percent for the period from November 25, 1971, to October 6, 
1996.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to November 
1971.

In a July 1997 decision by the Sioux Falls, South Dakota 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the RO granted service connection for asthma and 
assigned a 30 percent rating effective November 25, 1971.  
The veteran appealed this decision to the Board of Veterans' 
Appeals (Board).  In December 1999, the Board granted a 100 
percent rating for the veteran's asthma from October 7, 1996, 
to July 20, 1997, and denied a rating greater than 30 percent 
from November 25, 1971, to October 6, 1996.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeals) (Court).  In March 2001, pursuant 
to a Joint Motion for Remand, the Court ordered that that 
portion of the Board decision denying a rating greater than 
30 percent for the period from November 25, 1971, to October 
6, 1996, be vacated and the matter remanded for 
readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate his claim.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.

At a hearing at the RO in April 1995, the veteran's then 
accredited representative stated that the veteran had been 
awarded disability benefits from the Social Security 
Administration (SSA) which he suspected was for the veteran's 
asthma and another disability.  While it is unclear when the 
veteran began receiving SSA benefits, the record shows that 
he has been unemployed since 1994.  Since the period of the 
veteran's unemployment and receipt of SSA disability benefits 
coincides with the period in which he is seeking an increased 
rating, it is essential that his records from the SSA be 
obtained before a fully informed decision can be made on his 
increased rating claim.  Although a decision by the SSA is 
not controlling with respect to VA's determination, it like 
other pertinent evidence cannot be ignored and, to the extent 
its conclusions are not accepted, the Board should give 
reasons and bases for its decision.  38 U.S.C.A. § 5103(a), 
(b); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 413 (1991).  The necessity of 
requesting the veteran's SSA records is especially pertinent 
when considering that the medical evidence for the increased 
rating period in question, November 25, 1971, to October 6, 
1996, is scant.  

Also, since this appeal stems from the original assignment of 
a disability evaluation following an award of service 
connection, separate evaluations may be assigned for specific 
time periods within the period that is under evaluation.  
That is, the Board must consider "staged ratings" based 
upon the facts found during the time period in question, i.e. 
from November 25, 1971, to October 6, 1996.  Fenderson v. 
West, 12 Vet. App. 119 (2000).

If, after the development sought above is complete, the RO 
again determines that the veteran is not entitled to a 100 
percent schedular rating for his asthma for the period from 
November 25, 1971, to October 6, 1996, the RO must also 
consider the issue of entitlement to a total disability 
rating based upon individual unemployability (TDIU).  This is 
based on evidence showing that the veteran has not worked 
since 1994, his assertion that he should be given a 100 
percent rating for his asthma prior to October 7, 1996, and 
the medical evidence on file.  See Roberson v. Principi, 251 
F. 3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's disability claim along with the 
medical evidence on which the decision 
was based.  These records should then be 
incorporated into the claims file.

2.  Upon completion of the requested 
development above, the RO should again 
review the veteran's claim for a rating 
greater than 30 percent for asthma for 
the period from November 25, 1971, to 
October 6, 1996, including the 
possibility of "stated ratings".  
Fenderson v. West, 12 Vet. App. 119 
(2000).  If a schedular 100 percent 
rating is not awarded for this period, 
the RO must also address the issue of 
entitelment to a TDIU.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




